       Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 1 of 10




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -           x
                                            :
UNITED STATES OF AMERICA
                                            :       STIPULATION AND ORDER
              -v.-                                  OF     WITHDRAWAL     OF
                                            :       PETITIONS   OF   MICHAEL
AMIR MIERI,                                         GORDON, BAYPORT FUNDING
                                            :       LLC, AND US BANK, N.A.,
                       Defendant.                   AS TRUSTEE
                                            :
- - - - - - - - - - - - - - - - -           X       15 Cr. 627 (ER)
                                            :
MICHAEL GORDON, BAYPORT FUNDING
LLC, AND US BANK, N.A. AS TRUSTEE :
FOR RESIDENTIAL ASSET SECURITIES
CORPORATION, HOME EQUITY MORTGAGE :
ASSET-BACKED           PASS-THROUGH
CERTIFICATES, SERIES 2006-KS9,      :

                       Petitioners.         :

- - - - - - - - - - - - - - - - -           x

           WHEREAS, on or about April 16, 2018, the Court entered

a   Consent    Preliminary    Order    of       Forfeiture   as   to   Specific

Property   (the      “Preliminary   Order   of    Forfeiture”)    (D.E.   292),

which ordered the forfeiture to the United States of all right,

title and interest of AMIR MIERI (the “Defendant”) in, among

other things:

           All that lot or parcel of land, together with its
           buildings,   appurtenances,   improvements,   fixtures,
           attachments and easements, located at 329 Herkimer
           Street, Brooklyn, New York (the “Specific Property”);




                                      1
         Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 2 of 10



             WHEREAS, the Preliminary Order of Forfeiture directed

the   United       States      to    publish,       for   at      least    thirty     (30)

consecutive days, notice of the Preliminary Order of Forfeiture,

notice of the United States’ intent to dispose of the Specific

Properties,     and      the   requirement       that     any     person    asserting    a

legal interest in the Specific Properties must file a petition

with the Court in accordance with the requirements of Title 21,

United States Code, Sections 853(n)(2) and (3).                       The Preliminary

Order of Forfeiture further stated that the United States could,

to the extent practicable, provide direct written notice to any

person     known    to    have      an    alleged    interest       in     the   Specific

Properties and as a substitute for published notice as to those

persons so notified;

             WHEREAS,       the     provisions      of    Title    21,     United   State

Code, Section 853(n)(1), Rule 32.2(b)(6) of the Federal Rules of

Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of

the   Supplemental       Rules      for   Admiralty       or    Maritime     Claims    and

Asset Forfeiture Actions, require publication of a notice of

forfeiture and of the Government’s intent to dispose of the

Specific     Properties        before     the    United    States    can     have   clear

title to the Specific Properties;

             WHEREAS, the Notice of Forfeiture and the intent of

the United States to dispose of the Specific Properties was



                                             2
         Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 3 of 10



posted       on       an     official            government        internet         site

(www.forfeiture.gov) beginning on May 3, 2018 for thirty (30)

consecutive       days,    through    June        1,   2018,     pursuant     to    Rule

G(4)(a)(iv)(C)       of    the   Supplemental          Rules    for    Admiralty    and

Maritime Claims and Asset Forfeiture Actions and proof of such

publication was filed with the Clerk of the Court on May 30,

2019 (D.E. 574);

             WHEREAS, between September 26, 2018 and November 30,

2018, notice of the Preliminary Order of Forfeiture was sent by

certified mail, return receipt requested, to:

                  a. 329   Herkimer     Street         LLC,     329    Herkimer      St,

                    Brooklyn, NY 11216;

                  b. Bayport Funding LLC, 98 Cutter Mill Road, Suite

                    453S, Great Neck, NY 11201;

                  c. US Bank National Association, 8950 Cypress Waters

                    Blvd, Coppell, TX 75019;

                  d. Claude Byron, Brooklyn, NY 11216;

                  e. Environmental Control Board, 66 John Street, 10th

                    Floor, New York, NY 10038;

                  f. NYS   Department       of     Taxation      and     Finance,     WA

                    Harriman State Campus, Albany, NY 12227;

             WHEREAS,      thirty    (30)       days   have    expired   since     final

publication of the Notice of Forfeiture;



                                            3
      Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 4 of 10



             WHEREAS, on or about June 29, 2018, Bayport Funding

LLC (“Bayport”) filed a petition in the above captioned case

asserting an interest in the Specific Property;

             WHEREAS,   on    or   about     November         8,   2018,    U.S.     Bank

National     Association,      as      Trustee          for    Residential         Asset

Securities Corporation, Home Equity Mortgage Asset-Backed Pass-

Through    Certificates,      Series    2006-KS9         (“the     Trust”)    filed    a

petition in the above captioned case asserting an interest in

the Specific Property;

             WHEREAS, on or about November 9, 2018, Michael Gordon

(“Gordon”)     filed    a    petition       in    the     above       captioned      case

asserting an interest in the Specific Property;

             WHEREAS,   Bayport,       US    Bank,       and       Gordon    shall     be

collectively referred to as “the Petitioners”;

             WHEREAS,   the    USAO-SDNY         is   not     aware    of   any    other

claims of ownership with respect to the Specific Property;

             WHEREAS, based upon the Petitions’ representations the

USAO-SDNY has agreed to settle any and all claims and potential

claims to the Specific Property on the terms set forth in this

Stipulation and Order;

             WHEREAS, the United States and the Petitioners have

agreed to resolve this matter without further litigation;




                                        4
         Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 5 of 10



             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, Acting

United     States      Attorney,      Assistant          United     States    Attorney

Sebastian     Swett,      of    counsel,    and    the     Petitioners,      and   their

respective     counsels,        Edward     A.    Vincent,    Esq.    of     Borchert   &

LaSpina, P.C., Ronald James R. De La Fuente, Esq. of Houser LLP,

and   Alexander      Knipenberg,         Esq.     of   Brooklyn      Legal    Services

Corporation, that:

             1.     The Petitioners hereby acknowledge the validity

of the mortgage held by Petitioner Bayport recorded on February

20, 2015 in the Office of the City Register of the City of New

York at CRFN 2015000057953 and that the mortgage is a priority

lien encumbering the Specific Property and waive any claims or

defenses     to     the    validity      and      enforceability       of    Bayport’s

mortgage lien.

             2.     The        Petitioners        hereby     acknowledge       Michael

Gordon’s rightful ownership of the Specific Property.

             3.     Bayport shall remit a bank check or money order

for the sum of $20,000.00 to “Ocwen Loan Servicing, LLC” within

20 days of the date of filing of this Stipulation and Order, as

so-ordered by the court, with the United States District Court,

Southern District of New York.




                                             5
      Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 6 of 10



            4.      The Petitioners hereby withdraw their Petitions

as to the Specific Property, without prejudice to their rights

as victims, or their rights to file a petition for remission or

mitigation of the forfeiture, pursuant to the procedures set

forth in Title 28, Part 9, of the Code of Federal Regulations.

            5.      The     Government   has     submitted       a    Petition    for

Remission    for      the     Specific       Property     (the       “Petition   for

Remission”), and the Money Laundering and Asset Recovery Section

of the United States Department of Justice has approved the

Petition for Remission.

            6.      Upon the entry of a Final Order of Forfeiture as

to the Specific Property, the Government will begin the process

of remission to convey legal title of the Specific Property to

Michael    Gordon    and     will   convey    legal     title    of    the   Specific

Property to Michael Gordon, which conveyance shall be subject to

the priority mortgage held by Petitioner Bayport recorded on

February 20, 2015 in the Office of the City Register of the City

of New York at CRFN 2015000057953.

            7.      The Petitioners are hereby barred from asserting,

or assisting others in asserting, any claim against the United

States (including but not limited to the Department of Justice

(“DOJ”),    SDNY-USAO,        the    Federal     Bureau     of        Investigations

(“FBI”), and any agents and employees of the United States, in



                                         6
         Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 7 of 10



connection with or arising out of the seizure, restraint, and/or

constructive possession of the Specific Property, including, but

not limited to, any claim that there was no probable cause to

seize the Specific Property, that the Petitioners are prevailing

parties, or that the Petitioners are entitled to attorney’s fees

or any award of interest.

                8.     The Petitioner agrees to hold harmless the DOJ,

the SDNY-USAO, the FBI, and any agents and employees of the

United States, the DOJ, the SDNY-USAO, the FBI, from any and all

claims     in    connection      with    or       arising   out    of   the    seizure,

restraint,           and/or   constructive        possession       of   the    Specific

Property, including but not limited to any third-party claims of

ownership of the Specific Property.

                9.     The Petitioners hereby agree to waive all rights

to appeal or otherwise challenge or contest the validity of this

Stipulation and Order.

                10.    Each party to this Stipulation and Order shall

bear its own costs and attorney’s fees.

                11.    This Stipulation and Order shall in no way be

deemed    an     admission     of   culpability,         liability,     or     guilt   on

behalf     of    the     parties    or   any       of   their     respective    agents,

contractors, officers, or employees, past, and present, except

as may be expressly stated above.



                                              7
Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 8 of 10




                                             10/9/2020
Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 9 of 10
     Case 1:15-cr-00627-ER Document 747 Filed 10/14/20 Page 10 of 10



     Brooklyn, NY 11211
                                        The Clerk of Court is respectfully directed to terminate the
                                        motion. Doc. 746.
SO ORDERED:



                                                          10/14/2020

HONORABLE EDGARDO RAMOS                                   DATE
UNITED STATES DISTRICT JUDGE




                                   10
